Case 2:16-cv-03555-GRB-AKT Document 66 Filed 09/21/20 Page 1 of 1 PageID #: 447




                                                              September 21, 2020
 VIA ECF
 Hon. A. Kathleen Tomlinson, USMJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 P.O. Box 9014
 Brooklyn, New York 11201

                Re:     John Purcell v. New York Institute of Technology-College of Osteopathic
                        Medicine
                        Case No. 2:16-cv-03555 (GRB)(AKT)

 Dear Magistrate Tomlinson:

        This firm represents defendant New York Institute of Technology (“NYIT”) in the above-
 referenced action.

        We write to advise the Court that after our letter was filed this evening, see Dkt. 65,
 Dr. Sergei Belkin made contact with the undersigned concerning Your Honor’s Order, Dkt. 61.

         Dr. Belkin advised during the call that his office has not retained any records concerning
 the treatment of John Purcell, and that he would supply our office with a certification that no such
 records or other materials exist.

                                                      Respectfully Submitted,

                                                      CLIFTON BUDD & DEMARIA, LLP
                                                      Attorneys for Defendant


                                               By:    Douglas P. Catalano
                                                      Stefanie R. Toren
                                                      Stephen P. Pischl
 cc:    VIA ECF
        The Law Offices of Stewart Lee Karlin, P.C.
        Attorneys for Plaintiff
